DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 6,112,760) in view of Crist et al. (US 2016/0023548 A1).
Regarding claim 17,  Scott discloses a gas storage assembly installed on a vehicle, the gas storage assembly comprising:
a plurality of gas storage tanks (24, 26, 28, 30, 32, 34) consisting of every gas storage tank in fluid communication with an engine of the vehicle, each respective gas storage tank of the plurality of gas storage tanks coupled to a respective sub-assembly including a shutoff valve (134, 180) configured to control a flow of gas to and from the respective gas storage tank, at least one pressure gauge (460, 462, 464; col. 13 and ll. 58-60)  that measures and displays a pressure in the respective gas storage tank, wherein each respective gas storage tank (24, 26, 28, 30, 32, 34) coupled to a pressure relief device (PRD 260, 262) in fluid communication with the shutoff valve through a length of tubing (see annotated figure below), the PRD configured to relief pressure in the respective storage tank.
Scott is silent as to gaseous fuel tanks secured to a refuse vehicle.
Crist discloses a refuse vehicle with CNG fuel tanks secured to the tailgate of the refuse vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott by securing the fuel tanks to the tailgate of a refuse vehicle as disclosed by Crist to provide easy access to the fuel tank system.

    PNG
    media_image1.png
    394
    736
    media_image1.png
    Greyscale


Regarding claim 18, further comprising a cover (84) that at least partly covers at least one side of the gas storage assembly, wherein the cover includes an opening to provide visibility to each respective pressure gauge; see figure 4
Regarding claim 19, wherein the plurality of gas storage tanks is a plurality of compressed natural gas (CNG, see abstract) storage tanks.
Regarding claim 20, wherein the assembly is attached to a tailgate of the refuse collection vehicle (Crist,10).
Regarding claim 21, wherein the PRD is positioned orthogonally (90 degrees) relative to the shutoff valve.
Regarding claim 22, wherein each respective sub-assembly further comprises a gas supply line (40, 44) coupled to the shutoff valve  (134, 180) and configured to supply a flow of gas to and from the respective gas storage tank.
Regarding claim 23, wherein each respective sub-assembly further comprises a vent line  (264, 266) coupled to the shutoff valve (134, 180) and configured to vent gas from the respective gas storage tank.
Regarding claim 24, wherein the gas supply line (40, 44)  and the vent line (264, 266) , which are coupled to the shutoff valve (134, 180), are connected in series.
Regarding claim 25, wherein the sub-assembly further comprises a port (136, 138, 182, 184) coupled to the respective gas storage tank, wherein the port is configured to provide a flow of gas to the respective gas storage tank.
Regarding claim 26, wherein the shutoff valve (134, 180)  includes one or more ports (136, 138, 182, 184), wherein a first port of the one or more ports is longitudinally aligned with the shutoff valve and is closed with a plug.
Regarding claim 27, wherein a second port of the one or more ports is a live port configured to fluidically connect to a live line in fluid communication with the at least one pressure gauge (460, 462, 464).
Regarding claim 28, wherein a third port of the one or more ports is an outlet port (138, 184) configured to fluidically connect to a gas supply line.
Regarding claim 29, wherein a fourth port of the one or more ports is configured to fluidically connect to a vent line (264, 266) and the PRD (260, 262).
Regarding claim 30, wherein the fourth port is a live port configured to fluidically connect to the length of tubing separating (figures 6-9) the PRD from the shutoff valve.
Regarding claim 31, wherein the at least one sub-assembly includes plumbing configured to separate the pressure gauge (460, 462, 464) and the PRD (260, 262) from the shutoff valve (134, 180)  such that the pressure gauge and the PRD remain in fluid communication with the respective gas storage tank when the shutoff valve is closed.
Regarding claim 32, wherein the plurality of gas storage tanks (24, 26) are fluidly connected in parallel, wherein the pressure in the respective gas storage tank measured by the pressure gauge is a system pressure across the plurality of gas storage tanks when the shutoff valve is open, and wherein the pressure in the respective gas storage tank measured by the pressure gauge is an individual pressure specific to the respective gas storage tank when the shutoff valve is closed.

Regarding claim 33, Scott discloses a vehicle tank pressure control system comprising:
a plurality of shutoff valves (134, 180), each shutoff valve coupled to each gas storage tank (24, 26) of a plurality of gas storage tanks and configured to control a flow of gas to and from the respective gas storage tank, the plurality of gas storage tanks consisting of every gas storage tank in fluid communication with an engine of the vehicle;
one or more pressure gauges (460, 462) configured to measure and display a pressure of one or more gas storage tanks of the plurality of gas storage tanks, wherein each respective gas storage tank (24, 26) is coupled to a pressure relief device (PRD 260, 262) in fluid communication with the shutoff valve (134, 180) through a length of tubing (see annotated figure above), the PRD configured to relieve pressure in the respective gas storage tank.
Scott is silent as to gaseous fuel tanks secured to a refuse vehicle.
Crist discloses a refuse vehicle with CNG fuel tanks secured to the tailgate of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott by securing the fuel tanks to the tailgate of a refuse vehicle as disclosed by Crist to provide easy access to the fuel tank system.
Regarding claim 34, further comprising multiple gas supply lines (40, 44), each gas supply line coupled to an associated gas storage tank to supply a flow of gas to and from the associated gas storage tank.
Regarding claim 35, further comprising multiple vent lines (264, 266), each vent line coupled to a respective one of the pressure relief devices (260, 262) for coupling to an associated gas storage tank and to vent gas from the associated gas storage tank.
Regarding claim 36, further comprising multiple ports (136, 138, 182, 184), each port coupled to an associated gas storage tank to provide a flow of gas to and from the associated gas storage tank.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,207,974 in view of Scott (US 6,112,760).  The application claims merely adds obvious features absent from the patented claims. The current claims add “a length of tubing separating the PRD from the shutoff valve”. Scott discloses a length of tubing separating the PRD from the shutoff valve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented claims by adding “length of tubing separating the PRD from the shutoff valve” as disclosed by Scott to simplifying manufacturing.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
(a) 	Applicants argued Scott in view of Crist fail to teach or suggest the pressure relief device in fluid communication with the shutoff valve through a length of tubing.
This argument is not persuasive because as indicated with reference to the annotated figure 8 above, the pressure relief device (260, 262) is in fluid communication with the shutoff valve (134, 180) through a length of tubing; see figure 8.
(b) even though not explicitly articulated, applicants appear to suggest the secondary reference is not an analogous prior art.
	This argument is not persuasive because the reference is within the field of the inventors’ endeavor regardless of the problem addressed. MPEP 2141.01(a), para. I (citing in re Klein, 647 F. 3d 1343, 1348 (Fed. Cir. 2011).
(c )  Regarding the non-statutory double patenting rejections, applicants did not submit a terminal disclaimer as argued in the response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747